                  Case 20-11177-KBO            Doc 195       Filed 06/19/20         Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re:                                                          Chapter 11

    AKORN, INC., et al.,                                            Case No. 20-11177 (KBO)

                            Debtors.1                               (Jointly Administered)


                                       NOTICE OF APPEARANCE

             PLEASE TAKE NOTICE that PH Conway LLC (“PH Conway”) pursuant to 2002 and

9010(b) of the Federal Rules of Bankruptcy Procedure and section 1109(b) of the Bankruptcy

Code, requests that all notices given or required to be given and all papers served in these cases be

delivered to and served upon the counsel identified below at the following addresses and further

requests to be added to the Master Service List:

                                         Frederick B. Rosner, Esq.
                                           Jason A. Gibson, Esq.
                                      THE ROSNER LAW GROUP LLC
                                       824 N. Market Street, Suite 810
                                        Wilmington, Delaware 19801
                                            Tel: (302) 777-1111
                                          rosner@teamrosner.com
                                          gibson@teamrosner.com

             PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only the

notices and papers referred to in the above-mentioned Bankruptcy Rules, but also includes, without

limitation, all orders, applications, motions, petitions, pleadings, requests, complaints or demands,




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics, Inc.
(6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115); HiTech
Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings Sub,
LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois 60045.


{00028474. }
               Case 20-11177-KBO          Doc 195   Filed 06/19/20     Page 2 of 2




whether formal or informal, written or oral, transmitted or conveyed by mail delivery, telephone,

facsimile or otherwise, in these cases.

         PLEASE TAKE FURTHER NOTICE that this Notice of Appearance shall not be

deemed or construed to be a waiver of PH Conway’s (a) right to (i) have final orders in non-core

matters entered only after de novo review by a District Court Judge, (ii) trial by jury in any

proceeding so triable in these cases or in any case, controversy, or proceeding related to these

cases, and (iii) have the District Court withdraw the reference in any matter subject to mandatory

or discretionary withdrawal, or (b) rights, claims, actions, defenses, setoffs, or recoupments to

which PH Conway is or may be entitled under agreements, at law or in equity, all of which rights,

claims, actions, defenses, setoffs, and recoupments PH Conway expressly reserves.


Dated: June 19, 2020                                THE ROSNER LAW GROUP LLC
       Wilmington, Delaware
                                                    /s/ Jason A. Gibson
                                                    Frederick B. Rosner (DE 3995)
                                                    Jason A. Gibson (DE 6091)
                                                    824 N. Market Street, Suite 810
                                                    Wilmington, Delaware 19801
                                                    Tel: (302) 777-1111
                                                    Email: rosner@teamrosner.com
                                                            gibson@teamrosner.com

                                                    Counsel to PH Conway LLC




{00028474. }                                 2
